DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 02/16/2022 to claims 22, 40, and 42 have been acknowledged by the Examiner. Claim 27 remains cancelled and no new claims have been added.
Thus, claims 22-26 and 28-43 are being further considered by the Examiner.
Response to Arguments
Applicant’s amendments and prior art arguments regarding the incorporation of additional limitations to better define the shape of the device of independent claims 22, 40, and 42 overcomes the current 103 rejections of the respective claims- the rejections are therefore withdrawn. The prior art rejections of the dependent claims are also withdrawn due to their dependency off of allowable independent claims 22, 40, and 42.
Allowable Subject Matter
Claims 22-26 and 28-43 as presented in the claims filed on 02/16/2022 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claim 22 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 22. The closest prior art of record is the combination of Mohan-3rd embodiment (US 2013/0056009 A1), Shah (US 2014/0316445 A1), and Bosley (US 20080091058 A1). The combination is silent regarding the limitation of “the first side and the second opposing side continuously extend away from each other with respect to the lengthwise axis starting from the first terminal end to a location disposed between the longitudinal midpoint and the second 
Claim 40 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 40. The closest prior art of record is the combination of Mohan-3rd embodiment (US 2013/0056009 A1), Shah (US 2014/0316445 A1), VanDeWeghe (US 2011/0288368 A1), and Bosley (US 20080091058 A1). The combination is silent regarding the limitation of “the first side and the second opposing side continuously extend away from each other with respect to the lengthwise axis starting from the first terminal end to a location disposed between the longitudinal midpoint and the second terminal end”, wherein this limitation is critical to the shape of the device. Claim 41 is allowed due to its dependency off of allowed claim 40.
Claim 42 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 42. The closest prior art of record is the combination of Mohan-3rd embodiment (US 2013/0056009 A1), Shah (US 2014/0316445 A1), VanDeWeghe (US 2011/0288368 A1), and Bosley (US 20080091058 A1). The combination is silent regarding the limitation of “the first side and the second opposing side continuously extend away from each other with respect to the lengthwise axis starting from the first terminal end to a location disposed between the longitudinal midpoint and the second terminal end”, wherein this limitation is critical to the shape of the device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        March 10, 2022

/KERI J NELSON/Primary Examiner, Art Unit 3786